IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0364-10


JULIO CESAR PUENTE, Appellant

v.


THE STATE OF TEXAS




ON STATE'S PETITION FOR DISCRETIONARY REVIEW
FROM THE FOURTEENTH COURT OF APPEALS

HARRIS COUNTY



Hervey, J., filed a concurring opinion in which Keller, P.J., and Keasler, J.,
joined. 

CONCURRING OPINION


	I join Judge Keasler's concurring opinion and agree that the court of appeals should not have
even addressed the merits of appellant's claim.  I would find it unnecessary to decide whether the
indictment in this case was amended also because, even if it were amended, appellant engaged in a
course of conduct that had the effect of waiving any requirement of an allegation in the indictment
of "a child younger than fourteen years of age."  See Joseph v. State, 309 S.W.3d 20, 24-26 (Tex.
Crim. App. 2010) (in absence of express and explicit waiver of Miranda rights, totality of
circumstances may show voluntary waiver of these rights); Trejo v. State, 280 S.W.3d 258, 263 (Tex.
Crim. App. 2009) (Keller, P.J., concurring in the judgment) ("unless waived, an indictment is
necessary to vest the trial court with personal jurisdiction in a felony case").
	With these comments, I concur in the Court's judgment.

								Hervey, J.
Filed: September 22, 2010
Publish